                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 ARC CONTROLS, INC.                                                                  PLAINTIFF

 VERSUS                                             CIVIL ACTION NO. 1:19CV391-LG-RHW

 M/V NOR GOLIATH et al                                                           DEFENDANTS


           ORDER GRANTING MOTION TO PERMIT VESSEL MOVEMENT

       Before the Court is Defendants’ (M/V NOR GOLIATH and Goliath Offshore Holdings,

Pte. Ltd) motion to permit movement of the M/V NOR GOLIATH (Vessel) and for

consideration of the motion on an expedited basis. At Plaintiff Arc Controls, Inc.’s request, the

United States Marshal seized the Vessel pursuant to writs of arrest and attachment. Defendants

argue that the Vessel’s current location, the Port of Gulfport, requires the M/V NOR GOLIATH

to maintain on board a full crew and to exhaust bunkers to power the Vessel. The crew wages

and consumption of bunkers increase the expense of the arrest of the Vessel and diminish

potential funds to pay claimants. Defendants contend the Vessel would be able to dismiss a

majority of the crew and avail herself of shore power if moved to the Port of Pascagoula.

According to Defendants, moving the Vessel to the Port of Pascagoula would decrease costs by

an estimated one-half to two-thirds. The Port of Pascagoula has indicated it is prepared to accept

the Vessel at a berth at that port. Third-Party Defendant Epic Companies, LLC consents to the

movement of the Vessel.

       Plaintiff objects to movement of the Vessel. Plaintiff argues that Defendant’s

unreasonable delay in securing the release of the Vessel is causing the excessive expenses.

Plaintiff asserts that Defendant has a duty to seek release of the property through Supplemental

Admiralty Rule E(5) by giving appropriate security approved by the Court. Otherwise, Plaintiff
argues that, pursuant to Supplemental Admiralty Rule E(9)(a), the Court should order an

interlocutory sale of the Vessel, with sale proceeds to be paid in to the Court pending outcome of

the present litigation.

        The Court finds Defendants’ motion should be granted. Defendants present a reasonable

request to move the Vessel as a cost-saving measure. Plaintiff offers no counter-argument

against moving the Vessel as a cost-saving measure. Whether the Vessel should be released or

subject to an interlocutory sale at some future time are matters for separate motions.

        IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [38] Motion to

Permit Vessel Movement is GRANTED.

        IT IS FURTHER ORDERED that the M/V NOR GOLIATH is granted permission to

move from its present berth in the Port of Gulfport to the proposed berth in the Port of

Pascagoula.

        IT IS FURTHER ORDERED that the M/V NOR GOLIATH remains under arrest, and

that the Vessel shall not be allowed to depart from this District without leave of Court, which

shall retain jurisdiction in this matter.

        SO ORDERED AND ADJUDGED, this the 26th day of 2019.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
